NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

             CCS TECHNOLOGY, INC.,
                    Appellant

                           v.

                  PANDUIT CORP.,
                       Appellee
                ______________________

                 2018-1733, 2018-1734
                ______________________

    Appeals from the United States Patent and Trademark
Office, Patent Trial and Appeal Board in Nos. IPR2016-
01647, IPR2016-01648.
                 ______________________

                 Decided: July 19, 2019
                ______________________

   JOHN C. O'QUINN, Kirkland & Ellis LLP, Washington,
DC, argued for appellant. Also represented by HANNAH
LAUREN BEDARD, JASON M. WILCOX; ERIC DAVID HAYES,
Chicago, IL.

   JOHN J. MOLENDA, Steptoe & Johnson, LLP, New York,
NY, argued for appellee. Also represented by ROBERT
GREENFELD; KELLY J. EBERSPECHER, DANIEL STEVEN
STRINGFIELD, Chicago, IL; KATHERINE DOROTHY CAPPAERT,
Washington, DC.
2                      CCS TECHNOLOGY, INC. v. PANDUIT CORP.




                  ______________________

    Before TARANTO, MAYER, and CHEN, Circuit Judges.
CHEN, Circuit Judge.
    Patent Owner CCS Technology Inc. (CCS) appeals from
the final written decision of the Patent Trial and Appeal
Board (Board) in two inter partes reviews finding unpatent-
able claims 1–3 and 8–10 of CCS’s U.S. Patent No.
6,869,227 (’227 patent) and claims 1 and 2 of U.S. Patent
No. 6,758,600 (’600 patent) as anticipated by Japanese Pa-
tent No. H11-160542 (Toyooka), as well as finding claims 1
and 2 of the ’600 patent obvious in view of Toyooka and
U.S. Patent No. 6,604,866 (Kang).
   Because we agree with the Board’s claim constructions
and conclude that the Board’s findings are supported by
substantial evidence, we affirm.
                      A. BACKGROUND
    The ’227 and ’600 patents are related patents that
share a virtually identical specification and are both di-
rected to systems for managing bi-directional fiber optic
communications. See ’227 patent col. 1 ll. 11–13; ’600 pa-
tent col. 1 ll. 7–9. At issue in this appeal is the proper con-
struction of a claim term that appears in substantially
identical form in each of the challenged independent
claims: “optical ribbon” (’227 patent) and “optical fiber rib-
bon” (’600 patent). Claim 1 of the ’227 patent is representa-
tive and is directed to a universal breakout harness for
reversing the polarity of optical fibers. The universal
breakout harness carries optical signals from a source to a
target by sending and receiving data sent as light through
the optical fibers of the optical ribbons. Claim 1 of the ’227
patent reads as follows:
    1. A universal breakout harness for reversing the
    polarity of optical fibers, comprising:
CCS TECHNOLOGY, INC. v. PANDUIT CORP.                        3



   a multi-fiber connector with multiple optical paths
   formed therein, the optical paths being arranged in
   a generally planar array with each optical path be-
   ing immediately adjacent to at least one other opti-
   cal path;
   a plurality of optical fibers of an optical ribbon dis-
   posed in the optical paths formed in the multi-fiber
   connector; and
   a plurality of optical fiber connectors disposed op-
   posite the multi-fiber connector, the plurality of op-
   tical fiber connectors defining a plurality of pairs of
   optical paths for receiving the optical fibers of the
   optical ribbon;
   wherein the optical fibers of the optical ribbon are
   separated and routed between the optical paths
   formed in the multi-fiber connector and the pairs of
   optical paths defined by the plurality of optical fi-
   ber connectors; and
   wherein the optical fibers in at least one of the
   pairs of optical paths defined by the plurality of op-
   tical fiber connectors are selected from optical fi-
   bers disposed in optical paths formed in the multi-
   fiber connector that are not immediately adjacent
   to each other.
’227 patent col. 4 ll. 33–54 (emphases added).
    The Board construed the “optical ribbon” limitation
(and corresponding “optical fiber ribbon” limitation of the
’600 patent) to “encompass[] optical fibers that are bonded
together in a generally planar array or optical fibers that
are grouped and aligned in a generally planar array.” J.A.
19 (emphases added). The Board found that Toyooka de-
scribes the subject matter of the optical ribbon limitations
under its construction. J.A. 49.
4                     CCS TECHNOLOGY, INC. v. PANDUIT CORP.




    CCS argues on appeal that the Board erred in conclud-
ing that the optical ribbon limitations encompass individ-
ual fibers that are not necessarily bound together.
According to CCS, the optical ribbon limitations are not so
broad that they encompass fibers that are merely “grouped
and aligned in a generally planar array.” We have juris-
diction pursuant to 28 U.S.C. § 1295(a)(4)(A).
                      B. DISCUSSION
    As the parties agree, in this matter the Board was
charged with construing claims in accordance with the
broadest reasonable interpretation consistent with the
specification. Cuozzo Speed Techs., LLC v. Lee, ––– U.S. –
–––, 136 S. Ct. 2131, 2142 (2016). We review the Board’s
ultimate claim construction de novo and any underlying
factual determinations involving extrinsic evidence for
substantial evidence. Teva Pharm. U.S.A., Inc. v. Sandoz,
Inc., –––U.S. ––––, 135 S. Ct. 831, 841–42 (2015). The
principle that the same limitation in different claims of the
same patent or related patents should carry the same con-
strued meaning is a strong one, overcome only if it is clear
that the same limitation has different meanings in differ-
ent claims. In re Varma, 816 F.3d 1352, 1363 (Fed. Cir.
2016); Omega Eng’g, Inc, v. Raytek Corp., 334 F.3d 1314,
1334 (Fed. Cir. 2003).
    CCS believes the optical ribbon limitations should be
construed to mean “a group of optical fibers that are coated
with a ribbon common layer.” To support this construction,
CCS refers to the specification’s statement that “[a]n opti-
cal ribbon includes a group of optical fibers that are coated
with a ribbon common layer.” ’227 patent col. 1, ll. 18–19
(emphasis added); ’600 patent col. 1, ll. 14–15 (same). CCS
argues the word “includes” is definitional rather than illus-
trative.
    Upon reading the entire patent, we decline CCS’s invi-
tation to read “ribbon common layer” into the optical ribbon
limitations. The claims do not recite a ribbon common
CCS TECHNOLOGY, INC. v. PANDUIT CORP.                          5



layer coating. As the Board pointed out, other references
in the specification indicate that the fibers of an “optical
ribbon” do not need to be bound together by a ribbon com-
mon layer. J.A. 13–18 (citing ’227 patent col. 3 ll. 30–33,
col. 4 l. 65–col. 5 l. 4, FIG. 2). Specifically, the Board relied
on claim 3 of the ’227 patent, reproduced in pertinent part
below, which recites an “optical ribbon” that encompasses
individual fibers:

    installing one end of the optical ribbon into a multi-
    fiber connector with the optical fibers of the optical
    ribbon arranged in sequential number from left to
    right; and
    installing the other end of the optical ribbon into a
    plurality of optical fiber connectors with the optical
    fibers of the optical ribbon arranged in reverse se-
    quential number from left to right.
’227 patent col. 4 l. 65–col. 5 l. 4 (emphasis added). The
claimed recitation of “the other end of the optical ribbon”
corresponds to the fibers between multi-fiber connector 40
and connector stations 51–56 in Figure 2:
6                      CCS TECHNOLOGY, INC. v. PANDUIT CORP.




Id. at FIG. 2. The specification only describes interconnect-
ing the multi-fiber connector 40 and connector stations 51–
56 with individual fibers. See, e.g., id. at col. 3 ll. 30–33.
As depicted in Figure 2, the individual fibers that intercon-
nect the multi-fiber connector 40 and connector stations
51–56 are not bound together by a ribbon common layer.
See id. at FIG. 2. Thus, CCS’s proposed construction does
not comport with claim 3 and the specification’s disclosure
of interconnecting the multi-fiber connector and connector
stations with unattached fibers. Id. at col. 3 ll. 30–33, col.
4 l. 65–col. 5 l. 4, FIG. 2. Limiting the optical ribbon limi-
tations to only those optical ribbons with a ribbon common
layer, as suggested by CCS, would improperly exclude the
disclosed embodiment of Figure 2. This court has clarified
that an interpretation which “excludes a [disclosed] embod-
iment from the scope of the claim is rarely, if ever, correct.”
Accent Pkg., Inc. v. Leggett & Platt, Inc., 707 F.3d 1318,
1326 (Fed. Cir. 2013); see Phillips v. AWH Corp., 415 F.3d
1303, 1312–13 (Fed. Cir. 2005) (en banc).
     CCS acknowledged at oral argument that, as to claim
3 of the ’227 patent, the claimed recitation of “installing the
CCS TECHNOLOGY, INC. v. PANDUIT CORP.                       7



other end of the optical ribbon into a plurality of optical
fiber connectors” requires “separat[ing] out the fibers to do
that.” Oral Argument at 34:17–24. This confirms that the
optical fibers need not be bound together by a ribbon com-
mon layer to be an “optical ribbon” as recited in claim 3.
J.A. 18.
     CCS contends that the Board’s construction of the op-
tical ribbon limitations eliminates two supposed “key ad-
vantages of the invention[]” stemming from the use of
ribbon common layer: protecting the individual fibers and
densely packing the fibers into a small space. CCS’s first
advantage is based on the specification’s description that
the ribbon common layer “may be of the ultraviolent (UV)
light curable type” that “protects the optical fibers.” ’227
patent col. 1 ll. 18–27. CCS does not provide any compel-
ling reason why the claims are limited to embodiments
with this optional feature. Further the specification de-
scribes the multi-fiber connector 40, rather than the optical
ribbon, as providing the “high density in a small space.” Id.
col. 2 l. 59–col. 3 l. 5.
     Lastly, CCS relies on definitions in technical dictionar-
ies to argue that the optical ribbon requires a common layer
to bond individual fibers together. The Board found this
evidence to be not particularly useful in determining the
broadest reasonable interpretation of the optical ribbon
limitations in light of the intrinsic record discussed above.
We agree that these technical dictionaries do not overcome
the intrinsic evidence contained in the ’227 patent. We
therefore agree with the Board that the broadest reasona-
ble interpretation of the optical ribbon limitations must en-
compass optical fibers that are grouped and aligned in a
generally planar array, and thus conclude that the specifi-
cation’s usage of “includes” is best understood as introduc-
ing an illustrative example, in the context of this patent.
8                     CCS TECHNOLOGY, INC. v. PANDUIT CORP.




    CCS’s remaining arguments raised in its briefs relate
to whether Toyooka discloses the subject matter of the op-
tical ribbon limitations under CCS’s proposed construction.
Having determined that the Board correctly construed the
optical ribbon limitations, we need not address CCS’s re-
maining arguments. We conclude that the Board’s findings
as to how the claim limitations involving the optical ribbon
limitations are disclosed in Toyooka are supported by sub-
stantial evidence. We accordingly affirm the Board’s deci-
sion as to unpatentability of the claims at issue.
                       AFFIRMED